Warner, Judge.
This was an action brought by the plaintiff against the defendants, on a promissory note. The defendants moved to dismiss the plaintiff’s suit, on the ground that he had not filed an affidavit that the taxes had been paid on the debt, as required by the Act of 1870, the plaintiff being a nonresident of the State. The Court dismissed the action, and the defendant excepted. As the plaintiff was a non-resident of the State, there was no tax due by him on the debt, which he was bound to pay.
Judgment reversed.